IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 WILMINGTON SAVINGS FUND SOCIETY,               : No. 176 WAL 2022
 FSB, AS TRUSTEE OF STANWICH                    :
 MORTGAGE LOAN TRUST A                          :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
 PAMELA A. VUKMAN (AKA PAMELA                   :
 MCDEAVITT), LEO L. MCDEAVITT, JR.,             :
 CHRISTOPHER MCDEAVITT AND ALL                  :
 OCCUPANTS OF 104 DORF DRIVE,                   :
 PITTSBURGH, PA 15209                           :
                                                :
                                                :
 PETITION OF: PAMELA A. VUKMAN (AKA             :
 PAMELA MCDEAVITT)                              :


                                        ORDER



PER CURIAM

      AND NOW, this 29th day of November, 2022, the Petition for Allowance of Appeal

and the Motion for Leave of Court to File Application for Relief are DENIED.